UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 MobileBits Holdings Corporation (Exact name of registrant as specified in its charter) Nevada 000-156062 26-3033276 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 5901 N. Honore Ave., Suite 110 Sarasota,Florida (Address of principal executive offices) (Zip Code) (941) 610-7269 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock: As of March 17,2014, the Company had 77,337,709 shares of common stock issued and outstanding. MobileBits Holdings Corporation FORM 10-Q For period ended January 31, 2014 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item 6. Exhibits 29 SIGNATURES 30 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements MobileBits Holdings Corporation Consolidated Financial Statements January 31, 2014 (Unaudited) CONTENTS Page(s) Consolidated Financial Statements: Consolidated Balance Sheets - As of January 31, 2014 and October 31, 2013 4 Consolidated Statements of Operations and Other Comprehensive (Loss) - For the three months ended January 31, 2014 and 2013 5 Consolidated Statements of Cash Flows - For the three months ended January 31, 2014 and 2013 6 Notes to Consolidated Financial Statements 7 3 MobileBits Holdings Corporation Consolidated Balance Sheets (Unaudited) January 31, October 31, ASSETS Current assets: Cash $ $ - Accounts receivable, net of allowance for doubtful accounts and discounts Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation Software development costs, net of accumulated amortization Accounts receivable non-current, net of discounts Intangible assets, net of accumulated amortization Goodwill TOTAL ASSETS $ $ Current liabilities: Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses – related parties Stock payable Note payable – related parties Deferred revenues Total current liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value; 10,000,000 shares authorized; noneissued and outstanding - Common stock, $0.001 par value; 250,000,000 shares authorized;75,762,709 and 74,406,709 issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) Accumulated other comprehensive (loss) ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying summary of accounting policies and notes to consolidated financial statements. 4 MobileBits Holdings Corporation Consolidated Statements of Operations and Other Comprehensive (Loss) (Unaudited) For the Three Months Ended January 31, REVENUES Franchise license revenue $ - $ Samy subscription revenue Pringo contract revenue Total revenues COST OF REVENUES GROSS PROFIT OPERATING EXPENSES: General and administrative Depreciation and amortization Total operating expenses LOSS FROM OPERATIONS ) ) Unrealized foreign currency exchange gain 70 Interest income (expense), net ) NET LOSS ) ) OTHER COMPREHENSIVE LOSS Foreign currency translation gain (loss) ) TOTAL COMPREHENSIVE LOSS $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average number of common shares outstanding during the period - basic and diluted See accompanying summary of accounting policies and notes to consolidated financial statements. 5 MobileBits Holdings Corporation Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended January 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Bad debt expense 2,642 Stock-based compensation 478,488 Depreciation and amortization 637,579 Unrealized gain on foreign currency exchange (70 ) ) Changes in operating assets and liabilities: Decrease in accounts receivable (Increase) decrease in prepaid expenses and other current assets ) Increase (decrease) in accounts payable and accrued expenses ) (Decrease)in accounts payable and accrued expenses – related parties (228,325 ) ) Increase (decrease) in deferred revenues ) ) Net cash used in operating activities (438,636 ) ) CASH FLOWS FROM INVESTING ACTIVITIES Software development costs incurred (102,827 ) ) Purchase of property and equipment - ) Net cash used in investing activities (102,827 ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from notes payable 1,450 Proceeds from issuances of common stock, net of offering costs 690,400 Net cash provided by financing activities 691,850 Effect offoreign currency translations (35 ) Net increase (decrease) in cash 150,352 ) Cash at beginning of period Cash at end of period $ $ Cash paid for: Interest $ $ Income tax - - See accompanying summary of accounting policies and notes to consolidated financial statements. 6 MobileBits Holdings Corporation Notes to Consolidated Financial Statements (Unaudited) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of MobileBits Holdings Corporation (the “Company”)have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the United States Securities and Exchange Commission for interim financial information and with the instructions to Form 10-Q. Accordingly, they do not include all the information and footnotes necessary for a comprehensive presentation of financial position, results of operations, or cash flows. In management's opinion, all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statement presentation. The interim results for the period ended January 31, 2014 are not necessarily indicative of results for the full fiscal year. The unaudited interim consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and footnotes, which are included as part of the Company’s Form 10-K for the year ended October 31, 2013. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Use of Estimates Making estimates requires management to exercise significant judgment. It is at least reasonably possible that the estimate of the effect of a condition, situation or set of circumstances that existed at the date of the financial statements, which management considered in formulating its estimate could change in the near term due to one or more future confirming events. Accordingly, the actual results could differ significantly from estimates. Significant estimates made by the Company in 2014 and 2013 included: 1)100% valuation allowance for deferred taxes due to the Company’s continuing and expected future losses; 2) inputs used in its option-pricing model to calculate the Company share-based compensation arrangements; 3) allowance estimated for doubtful accounts; 4) assumptions used in the valuation models to calculate the fair values of assets acquired and liabilities assumed under acquisitions; and 5) assumptions used in the projections and discounted cash flows analysis to assess the value of goodwill. Principles of Consolidation The consolidated financial statements include the Company’s accounts and those of the Company’s wholly owned subsidiaries. All significant intercompany accounts and transactions have been eliminated. 7 NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ACQUISITIONS Acquisition of MBPM from Proximus Mobility, LLC On May 2, 2013, the Company and Proximus Mobility, LLC (“Proximus”) formed a Delaware limited liability company named MBPM, LLC (“MBPM”). Pursuant to the operating agreement entered between the parties, the Company initially has a 51% ownership interest in MBPM, and Proximus has a 49% ownership in MBPM. In connection with the formation of MBPM, the Company contributed certain goodwill and management services to MBPM and Proximus contributed all of its assets to the joint venture. On May 2, 2013, the Company entered into Equity Exchange Agreements with the members of Proximus, pursuant to which the members of Proximus agreed to within a two year period to exchange their membership units in Proximus for sharesof the Company’s common stock, valued up to $3,000,000, pursuant to the terms and conditions of the Equity Exchange Agreement.See Footnote 10 for a discussion of the default judgment in connection with this transaction. Proximus Mobility is a location-based proximity marketing software company that provides turnkey, end-to-end hyperlocal geofenced marketing solutions to retailers, hotels, casinos, venues, advertising agencies and small to medium sized businesses. ValuText LLC Acquisition On May 7, 2013, the Company purchased JDN Development Company Inc.’s 50 % membership interest in Value Text LLC (“ValuText”) for 250,000 warrants to purchase the Company’s common stock at an exercise price of $0.50 per share of which 205,000 warrants were issued to JDN Development Company Inc. and 45,000 warrants were issued to the J Cohn Marketing Group, a Company that JDN Development Company Inc. owed money to. The remaining 50% interest in ValuText was acquired by the Company in connection with the acquisition of Proximus. 8 ValuText is a location-based, mobile marketing service specificallydesigned to drive sales and productivity at the company's prime commercial assets. Cash and Cash Equivalents We consider short term, highly liquid investments that have an original maturity of three months or less to be cash equivalents. The Company maintains its cash balances in two financial institutions. The balances are insured by the Federal Deposit Insurance Corporation (“FDIC”). At January 31, 2014, the Company had cash balance of $150,352 which was insured. At October 31, 2013, the Company had a negative cash balance of $11,863 which has been reclassified to accounts payable. Accounts Receivable and Allowance for Bad Debt Accounts receivable are determined during the period based upon invoices and creditsissued and reduced by cash collections.Amounts not due within a one year period are recorded as account receivable non-current, net of any discount.As of January 31, 2014, accounts receivable non-current was $300,912, net of a discount of $32,422. The allowance for doubtful accounts is based on the Company’s past experience and other factors which, in management's judgment, deserve current recognition in estimating bad debts. Such factors include growth and composition of accounts receivable, the relationship of the allowance for doubtful accounts to accounts receivable and current economic conditions. The determination of the collectability of amounts due from customer accounts requires the Company to make judgments regarding future events and trends. Allowance for doubtful accounts is determined based on assessing the Company’s portfolio on an individual customer and on an overall basis. This process consists of a review of historical collection experience, current aging status of the customer accounts, and the financial condition of the Company’s customers. Based on a review of these factors, the Company establishes or adjusts the allowance for specific customers and the accounts receivable portfolio as a whole. At January 31, 2014 and 2013, the allowance for doubtful accounts totaled $121,836 and $119,194, respectively. For the three months endedJanuary 31, 2014 and 2013, the Company recorded bad debt expense of $2,642 and $165, respectively. Property and Equipment Property and equipment are stated at cost. Depreciation is computed over the estimated useful lives of the related assets using the straight-line method for financial reporting purposes. 9 Expenditures for normal repairs and maintenance are charged to expense as incurred. Significant renewals and improvements are capitalized. The cost and related accumulated depreciation of assets retired or otherwise disposed of are eliminated from the accounts, and any resulting gain or loss is recognized in the year of disposal. Long-Lived Assets We review our long-lived assets for impairment whenever events or changes in business circumstances indicate that the carrying amount of the assets may not be fully recoverable or that the useful lives of these assets are no longer appropriate. Each impairment test is based on a comparison of the undiscounted future cash flows to the recorded value of the asset. If impairment is indicated, the asset is written down to its estimated fair value. Software Development Costs Costs of software developed internally for licensing to third parties are expensed until the technological feasibility of the software product has been established. Thereafter, software development costs incurred through the general release of the software products are capitalized and subsequently reported at the lower of unamortized cost or net realizable value. Capitalized software development costs are amortized on a straight-line basis over the products’ respective estimated economic lives, which are typically three years. The amortization of capitalized software development costs, including any amounts accelerated for products that are not expected to generate sufficient future revenue to realize their carrying values, is included in cost of license revenue in the consolidated statements of operations. Intangible Assets Intangible assets consist of expenditures for a domain name, the value of trade name, customer relationships, and software, which was recorded at the fair value on the acquisition dates of Aixum and Pringo as well as the value of customer relationships which was initially recorded on the acquisitions dates of Proximus and ValuText .The domain name has an estimated indefinite life, is not subject to amortization, but is reviewed annually for impairment.The identifiable intangibles are amortized over their useful lives of 3 to 10 years and are reviewed annually for impairment. Goodwill Costs of investments in excess of the underlying fair value of net assets at the date of acquisition are recorded as goodwill and assessed annually for impairment.The carrying amount of goodwill is not amortized, but we perform an annual assessment of goodwill for impairment by first comparing the book value of net assets to the fair value of the reporting units.If the fair value is determined to be less than the book value or qualitative factors indicate that it is more likely than not that goodwill is impaired, a second step is performed to compute the amount of impairment as the difference between the estimated fair value of goodwill and the carrying value. The Company evaluates the fair value of its single reporting unit utilizing up to three valuation methods: market capitalization, income approach and market approach. Revenue and expense forecasts used in the evaluation of goodwill were based on trends of historical performance and management’s estimate of future performance.The Company’s annual assessment of goodwill as of October31, 2013 concluded that the value of Pringo’s remaining goodwill balance of $15,564,369 was impaired. This charge reflects the impact of the continuing decline in the Company’s common stock price as well as an evaluation of the present value of Pringo’s future net cash flows. 10 Fair Value of Financial Instruments Fair value is defined as the price that would be received to sell an asset, or paid to transfer a liability, in an orderly transaction between market participants. A fair value hierarchy has been established for valuation inputs that gives the highest priority to quoted prices in active markets for identical assets or liabilities and the lowest priority to unobservable inputs. The fair value hierarchy is as follows: ● Level 1 Inputs – Unadjusted quoted prices in active markets for identical assets or liabilities that the reporting entity has the ability to access at the measurement date. ● Level 2 Inputs – Inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These might include quoted prices for similar assets or liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the asset or liability (such as interest rates, volatilities, prepayment speeds, credit risks, etc.) or inputs that are derived principally from or corroborated by market data by correlation or other means. ● Level 3 Inputs – Unobservable inputs for determining the fair values of assets or liabilities that reflect an entity's own assumptions about the assumptions that market participants would use in pricing the assets or liabilities. Income Taxes The Company is a taxable entity and recognizes deferred tax assets and liabilities for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis. Deferred tax assets and liabilities are measured using enacted tax rates expected to be in effect when the temporary differences reverse. The effect on the deferred tax assets and liabilities of a change in tax rates is recognized in income in the year that includes the enactment date of the rate change. A valuation allowance is used to reduce deferred tax assets to the amount that is more likely than not to be realized. Interest and penalties associated with income taxes are included in selling, general and administrative expense. The Company has adopted ASC Topic 740 “Accounting for Uncertainty in Income Taxes” which prescribes a comprehensive model of how a company should recognize, measure, present, and disclose in its financial statements uncertain tax positions that the company has taken or expects to take on a tax return.ASC 740 states that a tax benefit from an uncertain position may be recognized if it is "more likely than not" that the position is sustainable, based upon its technical merits. The tax benefit of a qualifying position is the largest amount of tax benefit that is greater than 50 percent likely of being realized upon ultimate settlement with a taxing authority having full knowledge of all relevant information. As of January 31, 2014 and January 31, 2013, the Company had not recorded any tax benefits from uncertain tax positions. Revenue Recognition License revenue consists principally of revenue earned under software license agreements or reseller agreements to license the use of SAMY in foreign countries. License revenue is generally recognized when a signed contract or other persuasive evidence of an arrangement exists, the software has been electronically delivered, the license fee is fixed or is measured on a paid user basis; and collection of the resulting receivable is probable. When contracts contain multiple elements wherein Vendor-Specific Objective Evidence (“VSOE”) exists for all undelivered elements, we account for the delivered elements in accordance with the “Residual Method.” VSOE of fair value for maintenance and support is established by a stated renewal rate, if substantive, included in the license arrangement or rates charged in stand-alone sales of maintenance and support. Revenue from subscription license agreements, which include software, rights to unspecified future products and maintenance, is recognized ratably over the term of the subscription period. 11 Provided all other revenue criteria are met, the upfront, minimum, non-refundable license fees from customers are generally recognized upon delivery and on-going royalty fees are generally recognized upon reports of new licenses issued. Revenue on sales to resellers is recognized when evidence of an end user arrangement exists and recorded net of related costs to the resellers. Professional services revenue consists primarily of revenue received for assisting with the customization and implementation of our software, on-site support, and other consulting services. Many customers who license our software also enter into separate professional services arrangements with us. We always account for professional services separately from license revenue as professional services are considered essential to the functionality of the software based on the nature of our software products. Substantially all of our professional services arrangements that are billed on a time and materials basis are recognized as the services are performed. Contracts with fixed or not-to-exceed fees are recognized on a percentage-of-completion. If there is significant uncertainty about the project completion or receipt of payment for professional services, revenue is deferred until the uncertainty is sufficiently resolved. VSOE of fair value of consulting services is based upon stand-alone sales of those services. Payments received in advance of consulting services performed are deferred and recognized when the related services are performed. Work performed and expenses incurred in advance of invoicing are recorded as unbilled receivables. These amounts are billed in the subsequent month. Maintenance revenue consists of fees for providing software updates on a when and if available basis and technical support for software products (“post-contract customer support” or “PCS”). Maintenance revenue is recognized ratably over the term of the agreement. Hosting revenues are recognized in the month services are delivered. Payments received in advance of services performed are deferred. Allowances for estimated future returns and discounts are provided for upon recognition of revenue. Samy provides digital loyalty and marketing solutions that drives engagement between brick and mortar stores and consumers. Samy delivers consumer engagement on a Cost-Per-Acquisition (CPA) basis with the tools to create, manage and measure mobile commerce through its proprietary mobile CRM software. MobileBits generates revenue on a CPA basis.Samy CPA is defined as a user (depending on what category of ad they view) who subscribes to a branded mobile store within the Samy network, then selects an ad and clicks on an offer or coupon to learn more providing the user the ability to immediately purchase the offer in-store, in-app or save for later use. Cost of License, Maintenance, and Hosting Revenues Cost of license revenue is primarily comprised of the license-based royalties to third parties and production and distribution costs for initial product licenses. Cost of maintenance revenue is primarily comprised of the costs associated with the customer support personnel that provide maintenance, enhancement and support services to our customers. Hosting fees are directly related to each client’s hosting requirements and charged by a third party service provider. The amortization of capitalized software development costs for internally developed products, the amortization of acquired technology for products acquired through business combinations are considered as the periodic operating expense. Sales Commissions We pay commissions, including sales bonuses, to our direct sales force related to revenue transactions under sales compensation plans established annually. We defer the portion of commissions that are direct and incremental costs of the license and maintenance revenue arrangements and recognize them as selling and marketing expenses in the statements of operations over the terms of the related customer contracts in proportion to the recognition of the associated revenue. The commission payments are typically paid in full in the month or quarter following execution of the customer contracts. 12 Share-Based Payments The Company estimates the fair value of each stock option award at the grant date by using the Black-Scholes option pricing model and common shares based on the last applicable market price of the Company’s common stock on the date of the share grant. The fair value determined represents the cost for the award and is recognized over the vesting period during which an employee is required to provide service in exchange for the award. As share-based compensation expense is recognized based on awards ultimately expected to vest, the Company reduces the expense for estimated forfeitures based on historical forfeiture rates. Previously recognized compensation costs may be adjusted to reflect the actual forfeiture rate for the entire award at the end of the vesting period. Excess tax benefits, if any, are recognized as an addition to paid-in capital. Earnings (Loss) per Common Share Basic earnings per share (“EPS”) is computed by dividing net income (loss) available to common stockholders by the weighted average number of common shares outstanding during the period, excluding the effects of any potentially dilutive securities. Diluted EPS gives effect to all dilutive potential of shares of common stock outstanding during the period including stock options or warrants, using the treasury stock method (by using the average stock price for the period to determine the number of shares assumed to be purchased from the exercise of stock options or warrants), and convertible debt or convertible preferred stock, using the if-converted method. EPS excludes all potential dilutive shares of common stock if their effect is anti-dilutive. As of January 31, 2014 and 2013, there were 24,554,475 units and 24,904,475 units of stock options outstanding, respectively. Foreign Currency Translation The functional currency of Aixum is the Swiss Franc (“CHF”). Monetary assets and liabilities denominated in currencies other than the functional currency are translated into the functional currency at rates of exchange prevailing at the balance sheet dates. Transactions denominated in currencies other than the functional currency are translated into the functional currency at the exchange rates prevailing at the dates of the transaction. Exchange gains or losses arising from foreign currency transactions are included in the determination of net income (loss) for the respective periods. For financial reporting purposes, the financial statements of Aixum are translated into the Company’s reporting currency, United States Dollars (“USD”). Asset and liability accounts are translated using the closing exchange rate in effect at the balance sheet date, equity account and dividend are translated using historical exchange rates and income and expense accounts are translated using the average exchange rate prevailing during the reporting period. Adjustments resulting from the translation, if any, are included in accumulated other comprehensive income (loss) in stockholder’s equity. Subsequent Events The Company has evaluated all transactions through the filing date of this Form 10-Q for subsequent event disclosure consideration. Recent Accounting Pronouncements The Company does not expect that any recently issued accounting pronouncements will have a significant impact on the results of operations, financial position, or cash flows of the Company. 13 NOTE 3 – GOING CONCERN As reflected in the accompanying consolidated financial statements, the Company has suffered recurring losses from operations. The Company has a net loss of $1,565,765, a working capital deficit of $5,452,996 and net cash used in operations of $438,636 for the three months ended January 31, 2014; and an accumulated deficit of $39,100,790 at January 31, 2014. In addition, the Company has not completed its efforts to establish a stable recurring source of revenues sufficient to cover its operating costs for the next twelve months. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. The ability of the Company to continue its operations is dependent on the successful execution of management's plans, which include the expectation of raising debt or equity based capital, with some additional funding from other traditional financing sources, including term notes, until such time that funds provided by operations are sufficient to fund working capital requirements.The Company may need to issue additional equity and incur additional liabilities with related parties to sustain the Company’s existence although no commitments for funding have been made and no assurance can be made that such commitments will be available. 14 The accompanying consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.These financial statements do not include any adjustments relating to the recovery of assets or the classification of liabilities that might be necessary should the Company be unable to continue as a going concern. In response to these factors, the management intends to take on the following actions: ● seek additional funding from private placement and public offerings, ● seek additional funding from third party debt financings; and ● continue the implementation of the business plan, which may include merging or acquiring with an operating entity. NOTE 4 – ACQUISITIONS Acquisition of MBPM from Proximus Mobility, LLC On May 2, 2013, the Company and Proximus Mobility, LLC (“Proximus”) formed a Delaware limited liability company named MBPM, LLC (“MBPM”). Pursuant to the operating agreement entered between the parties, the Company initially has a 51% ownership interest in MBPM, and Proximus has a 49% ownership in MBPM. In connection with the formation of MBPM, the Company contributed certain goodwill and management services to MBPM and Proximus contributed all of its assets to the joint venture. On May 2, 2013, the Company entered into Equity Exchange Agreements with the members of Proximus, pursuant to which the members of Proximus agreed to within a two year period to exchange their membership units in Proximus for sharesof the Company’s common stock, valued up to $3,000,000, pursuant to the terms and conditions of the Equity Exchange Agreement. See Footnote 10 for a discussion of the default judgment in connection with this transaction. The following table summarizes the allocation of the purchase price: Intangible assets $ Goodwill Purchase price $ Assets acquired and liabilities assumed are recognized based on an estimate of their fair value as of the acquisition date. The estimated fair values were determined based on management’s best estimates at the time of this filing. Estimates and assumptions are subject to change upon management’s review of the final amounts. Any deferred taxes or deferred tax liabilities will be recognized upon the completion of these valuations, if applicable. This final evaluation of net assets acquired is expected to be completed as soon as a final accounting is performed but no later than one year from the acquisition date. Any future changes in the value of the net assets acquired will be offset by a corresponding change in goodwill. Goodwill and intangible assets: Assets acquired and liabilities assumed are currently valued at zero based on an estimate of their fair value as of the acquisition date. The purchase price and costs associated with the acquisition was $3,000,000 on May 2, 2013, of which $2,175,600 was allocated to customer relationships and the remaining $824,400 was assigned to goodwill. ValuText LLC Acquisition On May 7, 2013, the Company purchased JDN Development Company Inc.’s 50 % membership interest in Value Text LLC (“ValuText”) for 250,000 warrants to purchase the Company’s common stock at an exercise price of $0.50 per share of which 205,000 warrants were issued to JDN Development Company Inc. and 45,000 warrants were issued to the J Cohn Marketing Group, a Company that JDN Development Company Inc. owed money to. The remaining 50% interest in ValuText was acquired by the Company in connection with the acquisition of Proximus. The following table summarizes the allocation of the purchase price: Intangible assets $ Goodwill Purchase price $ Assets acquired and liabilities assumed are recognized based on an estimate of their fair value as of the acquisition date. The estimated fair values were determined based on management’s best estimates at the time of this filing. Estimates and assumptions are subject to change upon management’s review of the final amounts. Any deferred taxes or deferred tax liabilities will be recognized upon the completion of these valuations, if applicable. This final evaluation of net assets acquired is expected to be completed as soon as a final accounting is performed but no later than one year from the acquisition date. Any future changes in the value of the net assets acquired will be offset by a corresponding change in goodwill. Goodwill and intangible assets: Assets acquired and liabilities assumed are currently valued at zero based on an estimate of their fair value as of the acquisition date. The purchase price and costs associated with the acquisition was $60,528 on May 7, 2013, of which $44,735 was allocated to customer relationships and the remaining $15,793 was assigned to goodwill. 15 NOTE 5 – PROPERTY AND EQUIPMENT The following is a summary of the Company’s property and equipment at January 31, 2014 and October31,2013: Estimated January 31, October 31, Useful Lives Furniture and fixtures 5 $ $ Equipment 5 Website and database 3-5 Effect of exchange rate changes ) ) Subtotal Less:accumulated depreciation ) ) Property and equipment, net $ $ For the three months ended January 31, 2014 and 2013, total depreciation expense was $5,482and $6,662, respectively. NOTE 6 – SOFTWARE DEVELOPMENT COSTS The following is a summary of the Company’s software development costs at January 31, 2014 and October31,2013: January 31, October 31, Software development costs incurred $ $ Effect of exchange rate changes Subtotal Less: accumulated amortization ) ) Software development costs, net $ $ For the three months ended January 31, 2014 and 2013, total amortization expense was $85,831 and $26,061, respectively. NOTE 7 – INTANGIBLE ASSETS The following is a summary of the Company’s intangible assets at January 31, 2014 and October31,2013: Estimated Useful Lives January 31, October 31, Domain name Indefinite $ $ Developed technology – software 3 Customer relationships 5 Trade name 10 Subtotal Less:accumulated amortization ) ) Intangible assets, net $ $ For the three months ended January 31, 2014 and 2013, the Company recognized amortization expense of $546,266and $435,305, respectively. 16 NOTE 8 – NOTES PAYABLE – RELATED PARTY The Company assumed a related party promissory note in the amount of $110,000 in the Pringo Merger, accruing interest at 10% per annum. On February 1, 2012, the note was extended through June30,2012 with the full balance of the $110,000 was to be repaid by June 30, 2012.The balance on the note as of January 31, 2014 and accrued interest was $58,000 and $9,208, respectively. This note is currently in default. NOTE 9 – RELATED PARTY TRANSACTIONS As of January 31, 2014, the Company had outstanding payables to related parties of the Company in the amount of $388,173. $164,381 was owed to Walter Kostiuk primarily for commissions related to a prior employment agreement and unpaid salary and $223,792 was owed to Andrew Marshall, who resigned as COO on May 15, 2013, for unpaid salary and expenses, of which $119,462 was accrued prior to the acquisition of Aixum.In January 2013, the Company engaged Andrea Kostiuk, wife of Walter Kostiuk, as an independent contractor to provide marketing support services.The contract provides for her to receive $2,800 per month.For the three months ended January 31, 2014, her fees totaled $8,400 and there were no unpaid fees as of January 31, 2014. In connection with the Pringo Merger, 3,000,000 shares owned by Walter Kostiuk were cancelled after the issuance of 29,453,544 shares issued to Pringo, Inc. shareholders on December 6, 2012. NOTE 10 – COMMITMENTS AND CONTINGENCIES As the result of the Pringo Merger, the Company moved its principal office to 11835 W. Olympic Boulevard, Suite 855 Los Angeles, California. The rent for this location was $3,128 per month through February 2012. After March 2012, the rent increased to $3,378 per month. The lease expired as of March 31, 2013. The Company now maintains its principal office in Sarasota, Florida located at 5901 N. Honore Ave, Suite 110. On March 1, 2012, the Company entered into a twelve-month lease for $3,875 per month. On March 1, 2013, the Company entered into a twelve-month lease for $5,275 per month. As a result of the Aixum Merger, the Company had an office at Landstrasse 123,9495 Triesen, Liechtenstein. In June of 2010, Aixum signed a new three year lease agreement with its landlord with rent of $2,319 per month for the first 12 months, $2,967 per month for the second12 months, and $3,566 per month for the last 12 months of the lease. The lease expired in June 2013. On September 1, 2013, the Company signed a twelve month lease for office space at 55 Stewart St. Suite 117, Toronto, Canada M5V 2V8.Monthly rent is $4,000. Birlasoft, Inc., v. Pringo Networks LLC On or about September 21, 2009, Birlasoft, Inc. filed a civil action in Superior Court of New Jersey, Middlesex County seeking damages in relation to Pringo Networks, LLC’s, the Company’s predecessor, alleged breach of contract.The claims asserted by Birlasoft, Inc. were disputed and after an initial attempt to settle the case, the Company did not respond to the lawsuit, which resulted in a default judgment in the amount of approximately $59,000 in 2010.On March 21, 2012, the lawsuit was settled in the amount of $22,000 for all amounts due including the previously accrued judgment of $59,000 and accounts payable of $44,817 resulting in a gain of $81,817. The $22,000 is to be paid with an initial amount of $4,000 being paid within five (5) days after the execution of the settlement and $2,000 payments on the first business day of each month, for nine (9) months, starting on April 1, 2012.The settlement amount was paid in full as of December 1, 2012. Majid Abai v. MobileBits Majid Abai, the former CEO of MobileBits Holdings Corporation, MobileBits Corporation and Pringo, Inc. (collectively the “MobileBits Companies”), entered into a written agreement which Mr. Abai alleged requires the MobileBits Companies to pay him severance compensation, reimburse certain of his expenses and furnish other consideration totaling $141,199 which includes $7,450 the Company is contesting. On or about October 3, 2012, Mr. Abai filed an action against the MobileBits Companies in the Superior Court of the State of California, West District, alleging that the MobileBits Companies breached this agreement. On April 22, 2013, the Company executed a final settlement agreement with Majid Abai that dismissed the above action, released the Company from all claims and obligated the Company to pay Mr. Abai $25,964. Of this amount, $5,964 was paid on April 24, 2013 and the remaining $20,000 is payable on the earlier of receipt of the $200,000 owed the Company on an existing investment agreement or $5,000 on the first of each month beginning on June 1, 2013 with a final payment due on September 1, 2013. Beginning May 7, 2013 interest accrued on the unpaid balance at 10% per annum until the amount owed is paid in full. As of January 31, 2014 and October 31, 2013, the outstanding amount owed is $350 of accrued interest. 17 Majid Abai and the Abai Group, Inc v. MobileBits Holding Corporation On November 5, 2013, Majid Abai and the Abai Group, Inc. “Plaintiffs” served the Company with a summons and a complaint alleging claims for breach of his employment agreements.Plaintiffs seek to recover the sum of approximately $225,689 plus attorney fees, cost and prejudgment interest.On December 5, 2013, the Company filed a motion to dismiss the complaint.The hearing of the demurrer is scheduled for July 24, 2014. LOPAR, LLC; Michael Zeto and David Rippetoe v. Mobilebits Holding Corporation On September 30, 2013, LOPAR, LLC (“LOPAR”), Michael Zeto (“Zeto”) and David Rippetoe (“Rippetoe”)(collectively the “Proximus Plaintiffs”) filed an action with the Superior court of Fulton County, Georgia (the “Georgia Court”), C.A. File No. 2013-CV-237131 (the “Civil Action”). On December 5, 2013 and upon prior motion of the Proximus Plaintiffs, the Court in the Civil Action entered a Default Judgment against the Company: (i) directing it and its officers, agents, directors and all others acting in concert and participation with the Company to take all steps necessary to issue and effectuate the delivery of the following shares of Mobile bits stock within fourteen days from the date of entry of the Default Judgment: (a) 13,878,307 shares to LOPAR; (b) 3,064,805 shares to Zeto; and (c) 2,402,568 to Rippetoe; (ii) granting Proximus Plaintiffs jointly and severally, a monetary judgment of $44,470 in reasonable attorney's fees and expenses; and (iii) casting the costs of the Civil Action on the Company. The Company has filed motionsopposing the Default Judgment in the Superior Court and has also filed a Notice of Appeal on the Default Judgment to the Georgia Court of Appeals. Subsequently, the Proximus Plaintiffs have filed a Supersedeas Bond Motion seeking an order requiring the Company to post a supersedeas bond with respect to the monetary portion of the Default Judgment and a Contempt Motion seeking a judicial finding against the Company for non-delivery of the Company’s common stock shares as ordered by the Default Judgment. Bit By Bit Mobile LLC (“BBBM”), Bit By Bit Holdings LLC (“BBBH”), G Fley Investments LLC (“G Fley”) and SBV Holdings LLC v. MobileBits Holdings Corporation On January 31, 2014, Bit By Bit Mobile LLC (“BBBM”), Bit By Bit Holdings LLC (“BBBH”), G Fley Investments LLC (“G Fley”) and SBV Holdings LLC (“SBV”) (collectively the “Plaintiffs”) filed an action with the District Court of Eastern New York (the “New York Court”), C.A File No. 2014-CV-00678 (the “Civil Action”). The action against the Company alleges breach of certain contracts, unjust enrichment, fraud, misappropriation/conversion and breach of fiduciary duty. Plaintiffs seek to recover unspecified damages punitive damages, attorneys’ fees, other costs as well as ownership and title of intellectual property. The Company believes the action has no merit and has filed an answer to the complaint contesting the allegations as well as countersuing the plaintiffs for unpaid amounts owing the Company. NOTE 11 – STOCK PAYABLE As of January 31, 2014, stock payable of $4,800,400 consisted of the following: $3,000,000 related to the acquisition of Proximus: In connection with the acquisition of Proximus Mobility, LLC, there is a current disagreement over the number of shares to be issued for the $3,000,000 purchase of the underlying assets.The Company believes that the total shares to be issued is 12,000,000 of which 6,000,000 is based on reaching certain milestones outlined in the agreement. No shares have been issued and the full $3,000,000 has been recorded as stock payable as of January 31, 2014. $1,800,400 related to proceeds received from sale of Company’s common stock as follows: · MRL Trade S.r.l. (“MRL”) signed a Share Purchase Agreement (“Agreement”) on December 4, 2012 to purchase 2,200,000 shares of MobileBits common stock at $0.50 per share for a total investment of $1,100,000. The initial payment of $550,000 was to be made within 10 days from receipt of the signed Agreement which was December 24, 2012 and the remaining $550,000 was to be made within 60 days of the initial payment. As of January 31, 2014, $1,100,000 has been received but the share certificates had not been issued as of January 31, 2014. · Also, during the three month period ended January 31, 2014, the Company received $550,400 from private investors, for which the stock certificates had not been issued as of January 31, 2014. · The Company received $150,000 from a private investor in the year ended October 31, 2013, for which the stock certificates had not been issued as of January 31, 2014. As of October 31, 2013, the Company had a stock payable balance of $4,309,000. The share certificates of 1,246,000 common shares were issued as of January 31, 2014 representing $199,000 of the stock payable balance. NOTE 12 – STOCKHOLDERS’ EQUITY The Company recorded amortization of stock-based compensation of $478,488 for the three months ended January 31, 2014 for options and warrants granted during the three months ended January 31, 2014 and prior to October31, 2013. During the three months ended January 31, 2014, the Company issued 1,246,000 shares of common stock for $199,000. The proceeds were received by the Company prior to October 31, 2013. During the three-month period ended January 31, 2013, the Company received $690,400 in funds from investors for which stock certificates had not been issued as of January 31, 2013. Of this amount, MRL invested $140,000 and the remaining $550,400 were funds contributed by private investors. NOTE 13 – STOCK OPTION AND WARRANT ACTIVITIES The Company issued 75,000 stock options to employees during the three months ending January 31, 2014.These options vest in 3 years and are exercisable at $0.25 per share in 5 and 7 years. These options were valued at $9,247 on the grant date using the Black-Scholes model with the following assumptions: (1) 1.33% - 1.39% discount rates, (2) expected volatilities of 184.57% - 204.38%, (3) no expected dividends; and (4)expected terms of 5 and 7 years. 18 The following is a summary of stock option and warrant activities for the three months ended January 31, 2014: Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term (in years) Aggregate Intrinsic Value Outstanding, October 31, 2013 $ $ - Granted Forfeited ) Outstanding, January 31, 2014 $ $ - Exercisable, January 31, 2014 The Company recorded stock-based compensation expense of $478,488 and $759,913 for the options and warrants vested during the three months ended January 31, 2014 and 2013, respectively. The following is a summary of outstanding stock options at January 31, 2014: Number of Common Stock Equivalents Options/Warrants Expiration Date Remaining Contracted Life (Years) Exercise Price Weighted Average Remaining Contracted Life (Years) 01/21/2015 $ 06/27/2016 $ 10/31/2016 $ 11/01/2016 $ 04/17/2017 $ 08/21/2017 $ 01/06/2018 $ 02/28/2018 $ 05/22/2018 $ 05/31/2018 $ 09/05/2018 $ 09/20/2018 $ 10/16/2018 $ 10/31/2018 $ 11/17/2018 $ 12/01/2018 $ 01/01/2019 $ 04/30/2019 $ 07/01/2019 $ 04/30/2020 $ 05/05/2020 $ 05/06/2020 $ 11/19/2020 $ 12/05/2026 $ All options issued and outstanding are being amortized over their respective vesting periods. The unrecognized compensation expense at January 31, 2014 was $2,421,079. NOTE 14 – NONMONETARY TRANSACTION During the three months ended January 31, 2014, the Company exchanged Samy subscription services for advertising. Barter transactions are recorded at the estimated fair value of the product or service received or the estimated fair value of the service surrendered, whichever is more readily determinable. The Company would otherwise have paid cash for such advertising. For the three months ended January 31, 2014, revenues and advertising expenses of $199,498 recorded were related to the barter arrangements. NOTE 15 – CONCENTRATION A substantial portion of the Company revenues was related to three customers (86%) in the three months ended January 31, 2014 totaling $282,959 and two customersin the comparable 2013 three-month period totaling $115,400.As of January 31, 2014 and 2013, amounts due from these customers included in accounts receivable was $12,175 and $50,000, respectively. The loss of one of these significant customers or the failure to attract new customers could have a material adverse effect on our business, results of operations and financial condition. NOTE 16 – SUBSEQUENT EVENTS On December 17, 2013, Aixum filed for bankruptcy in Liechtenstein.Creditors had untilFebruary 17, 2014 to make a payment of 15,000 CHF (Approximately $16,690 USD) to file their claim with the court and have a receiver appointed to distribute any remaining net assets. On March 4, 2014, the Company received notice from the Liechtenstein District Court that it dismissed the application to begin bankruptcy proceedings and ordered deletion of Aixum from the Liechtenstein Public Register. The Company has received cash proceeds of $125,000 subsequent to January 31, 2014 for 1,100,000 shares of common stock.Shares related to these proceeds have not been issued as of March 17, 2014.The Company also issued 2,931,000 common shares for cash proceeds of $1,215,400 received prior to November 1, 2013. 19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following plan of operation provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition. The discussion should be read along with our financial statements and notes thereto. This section includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our predictions. Plan of Operation MobileBits Holdings Corporation (“MobileBits”, “MB”, or the “Company”) was incorporated in the State of Nevada on July 22, 2008. MobileBits is a globally focused direct mobile marketing and engagement software supplier helping drive consumer purchases into the bricks and mortar stores. The Company offers consumer retail businesses a mobile marketing and loyalty network solution called SAMY that provides enterprise software tools to merchants and retailers brands. SAMY enables any merchant the ability to create and manage mobile campaigns, deals, offers, loyalty/rewards, social media and commerce to a subscribed consumer through their mobile devices resulting in increased in-store purchases at the brick and mortar store locations and continued engagement when the consumer is away from the physical store. The solution provides businesses a complete set of cloud based tools to connect withto a subscribed consumer through a mobile application called SAMY. To consumers, SAMY provides a single “Mobile Mall”application and experience where a shopper can quickly and easily view and be alerted of special offers, purchase products or services at the physical store location with a mobile coupon, earn rewards,and seamlessly integrateloyalty cards with their mobile devices eliminating the need to carry plastic rewards or gift cards. MobileBits beganits business in 2009with the goal to create a cloud based platform connecting consumers and marketers around relevant content and informationthrough mobile devices. On December 6, 2011 the Company merged with Pringo Inc., through MB Pringo Merger Sub, Inc., a Delaware corporation and our wholly-owned subsidiary (“Merger Sub”), completed a merger with Pringo, Inc. a Delaware corporation (“Pringo”), pursuant to an Agreement and Plan of Merger (the “Merger Agreement”) dated June 23, 2011 (the “Pringo Merger”). The Los Angeles based Pringo,brought the Company a hardened development platform suite called Pringo Connect, created in 2006, as well asincreasing the product development team strengthening its PHP based development capabilities. Pringo's business focus was licensing software and selling professional services to enterprises in the market to create a socially integrated website or portal. On September 28, 2012, the Company also completed a share exchange with Aixum Tec AG, a Liechtenstein Company (“Aixum”) operating in Switzerland, pursuant to a Stock Exchange Agreement (the “Stock Exchange Agreement”), dated May 21, 2012 (the “Stock Exchange”). Aixum Tec AG, a European based organization focused on a merchant and consumer application software platform called SAMY4ME which provided an easy to use software interface for both businesses and consumerssynchronizing loyalty card integration and offers. MobileBits subsequently the integrated the Pringo Connect and the SAMY4ME platforms,shortening the name to SAMY for a broader local market while increasing SAMY’S ability to integrate third party software solutions like gift cards, loyalty and commerce systems already in the marketplace. SAMYprovides a complete set of cloud based tools to connect with, create and manage mobile campaigns, deals, offers, loyalty and rewards to a subscribed mobile consumer. To businesses, SAMY provides a single self-serve out-of-the-box mobile engagement marketingand loyalty platform that enables retail businesses to create, design and publish their offers, coupons, promotions, loyalty cards and gift cards to a branded mobile storefront within SAMY. To consumers, SAMY provides a single “Mobile Mall” application and experience where a shopper can quickly and easily view branded storefronts and be alerted of special offers, purchase products or services, earn rewards, obtain local information and seamlessly integrate their loyalty cards with their mobile devices. For larger deployments MobileBits offers the Pringo Connect platform under the brand SAMY Enterprise. 20 Summary of Acquisition Transactions Acquisition of MBPM from Proximus Mobility, LLC On May 2, 2013, the Company and Proximus Mobility, LLC (“Proximus”) formed a Delaware limited liability company named MBPM, LLC (“MBPM”). Pursuant to the operating agreement entered between the parties, the Company initially has a 51% ownership interest in MBPM, and Proximus has a 49% ownership in MBPM. In connection with the formation of MBPM, the Company contributed certain goodwill and management services to MBPM and Proximus contributed all of its assets to the joint venture. On May 2, 2013, the Company entered into Equity Exchange Agreements with the members of Proximus, pursuant to which the members of Proximus agreed to within a two-year period to exchange their membership units in Proximus for sharesof the Company’s common stock, valued up to $3,000,000 pursuant to the terms and conditions of the Equity Exchange Agreement. ValuText LLC Acquisition On May 7, 2013, the Company purchased JDN Development Company Inc.’s 50 % membership interest in Value Text LLC (“ValuText”) for 250,000 warrants to purchase the Company’s common stock at an exercise price of $0.50 per share of which 205,000 warrants were issued to JDN Development Company and 45,000 warrants were issued to the J Cohn Marketing Group. The 250,000 warrants were valued at $60,528. The remaining 50% interest in ValuText was acquired by the Company in connection with the acquisition of Proximus. 21 Over the next twelve months, we intend to continue growing our business by expanding our direct sales team focused on tier one, tier two retailers, shopping center owners and REITS to grow the market for SAMY.We plan to expand our sales channel into the tier three merchants as well and offer SAMY worldwide through qualified in-country re-seller partners in countries where we are currently unable or unwilling to enter ourselves due to financial requirements or unstable economic conditions. MBcurrently anticipates the implementation of its business plan will require additional investment capital. The Company hopes to raise up to $10 million in equity financing in the next twelve months.If we are successful in raising the necessary funds, we will use those funds to grow our consumer network and to acquire new customers through increased advertising, sales, and marketing product fulfillment, to fund product development providing additional product functionality, to provide working capital for strategic acquisitions and for other corporate purposes. Results of Operation Three Months Ended January 31, 2014 compared to the Three Months Ended January 31, 2013 Revenues Revenues were $329,936 for the three months ended January 31, 2014 compared to $157,979 for the three months ended January 31, 2013. The increase is primarily due to a $221,273 increase in Samy subscription fees which was partially upset by a decrease in franchise license revenues. In the three-month period ended January 31, 2013, the Company had $50,000 in franchise license fees for the initial set-up of the Russian license. There were no franchise license fee revenues in the comparable 2014 period. Cost of Revenues The cost of revenues was $26,385for the three-months ended January 31, 2014 compared to $25,629 for the three months ended January 31, 2013. The slight increase is due to higher hosting costs during the three months ended January 31, 2014. Selling, General and Administrative Expenses Our total selling, general and administrative expenses were $1,238,413 for the three months ended January 31, 2014 compared to $1,596,678 for the three months ended January31, 2013. The $358,265 decrease is primarily due to a decrease of $281,425 in stock-based compensation expense, reduced salary and contract labor costs of $264,143, a result of decrease in headcount, offset by a $176,844 increase in advertising and marketing expenses. 22 Depreciation and Amortization Depreciation and amortization was $637,579 for the three months ended January 31, 2014 compared to $468,028for the three months ended January 31, 2013.The $169,551 increase is primarily due to the amortization related to additional intangible assets acquired in the Proximus and ValuText acquisitions in May 2013. Unrealized foreign currency exchange gains During the three months ended January 31, 2014,the Company incurred an unrealized foreign exchange gain of $70 compared with $11,089 gain in the comparable three months in 2013, related to transactions of Aixum. Interest Expense (Income), net Net interest income was $6,606 for the three months ended January 31, 2014 compared to interest expense $3,110 for the three months ended January 31, 2013.The interest income is related to amortization of the accounts receivable discount related to the long term receivable for the Middle East franchise license fee. 23 Liquidity and Capital Resources As reflected in the accompanying consolidated financial statements, the Company has suffered recurring losses from operations. The Company has a net loss of $1,565,765; a working capital deficit of $5,452,996; net cash used in operations of$438,636for the three months ended January 31, 2014; and an accumulated deficit of $39,100,790 at January 31, 2014.In addition, the Company has not completed its efforts to establish a stable recurring source of revenues sufficient to cover its operating costs for the next twelve months. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. The ability of the Company to continue its operations is dependent on the successful execution of management's plans, which include the expectation of raising debt or equity based capital, with some additional funding from other traditional financing sources, including term notes, until such time that funds provided by operations are sufficient to fund working capital requirements.The Company may need to issue additional equity and incur additional liabilities with related parties to sustain the Company’s existence although no commitments for funding have been made and no assurance can be made that such commitments will be available. The accompanying consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.These financial statements do not include any adjustments relating to the recovery of assets or the classification of liabilities that might be necessary should the Company be unable to continue as a going concern. In response to these factors, the management intends to take on the following actions: ● seek additional funding from private placement and public offerings, ● seek additional funding from third party debt financings; and ● continue the implementation of the business plan, which may include merging or acquiring with an operating entity. Cash flows from operating activities Cash used in operating activities for the three months ended January 31, 2014 and 2013 was $438,636 and $756,315,respectively. The change is primarily due to lower salary and contract labor fees. Cash flows from investing activities Cash used in investing activities for the three months ended January 31, 2014 and 2013 was $102,827 and $107,082,respectively. The decrease is due primary to the fact that there we no property and equipment expenditures in the three month period ended January 31, 2014 compared with $5,000 spent in the comparable 2013 three-month period. Cash flows from financing activities Cash provided by financing activities for the nine months ended January 31, 2014 and 2013 was $691,850 and $784,250, respectively. The cash provided by financing for both periods were primarily due to us completing approximately $690,400 and $777,000of private placements, respectively. In the three months ended January 31, 2014, the increase in the notes payable was $1,450 compared with $7,250 in the three-month period in 2013. Critical Accounting Policies Use of Estimates Making estimates requires management to exercise significant judgment. It is at least reasonably possible that the estimate of the effect of a condition, situation or set of circumstances that existed at the date of the financial statements, which management considered in formulating its estimate could change in the near term due to one or more future confirming events. Accordingly, the actual results could differ significantly from estimates. 24 Significant estimates made by the Company in 2014 and 2013 included: 1)100% valuation allowance for deferred taxes due to the Company’s continuing and expected future losses; 2) inputs used in its option-pricing model to calculate the Company share-based compensation arrangements; 3) allowance estimated for doubtful accounts; 4) assumptions used in the valuation models to calculate the fair values of assets acquired and liabilities assumed under acquisitions; and 5) assumptions used in the projections and discounted cash flows analysis to assess the goodwill impairment. Software Development Costs Costs of software developed internally for licensing to third parties are expensed until the technological feasibility of the software product has been established. Thereafter, software development costs incurred through the general release of the software products are capitalized and subsequently reported at the lower of unamortized cost or net realizable value. Capitalized software development costs are amortized on a straight-line basis over the products’ respective estimated economic lives, which are typically three years. The amortization of capitalized software development costs, including any amounts accelerated for products that are not expected to generate sufficient future revenue to realize their carrying values, is included in depreciation and amortization expense in the consolidated statements of operations. Intangible Assets Intangible assets consist of expenditures for a domain name, the value of trade name, customer relationships, and software, which was initially recorded at the fair value on the acquisition date of Aixum and Pringo.The domain name has an estimated indefinite life, is not subject to amortization, but is reviewed annually for impairment.The identifiable intangibles are amortized over their useful lives of 3 to 10 years and are reviewed annually for impairment. Goodwill Costs of investments in excess of the underlying fair value of net assets at the date of acquisition are recorded as goodwill and assessed annually for impairment.The carrying amount of goodwill is not amortized, but we perform an annual assessment of goodwill for impairment by first comparing the book value of net assets to the fair value of the reporting units.If the fair value is determined to be less than the book value or qualitative factors indicate that it is more likely than not that goodwill is impaired, a second step is performed to compute the amount of impairment as the difference between the estimated fair value of goodwill and the carrying value. Revenue Recognition License revenue consists principally of revenue earned under software license agreements or reseller agreements to license the use of SAMY in foreign countries. License revenue is generally recognized when a signed contract or other persuasive evidence of an arrangement exists, the software has been electronically delivered, the license fee is fixed or is measured on a paid user basis; and collection of the resulting receivable is probable. When contracts contain multiple elements wherein Vendor-Specific Objective Evidence (“VSOE”) exists for all undelivered elements, we account for the delivered elements in accordance with the “Residual Method.” VSOE of fair value for maintenance and support is established by a stated renewal rate, if substantive, included in the license arrangement or rates charged in stand-alone sales of maintenance and support. Revenue from subscription license agreements, which include software, rights to unspecified future products and maintenance, is recognized ratably over the term of the subscription period. Provided all other revenue criteria are met, the upfront, minimum, non-refundable license fees from customers are generally recognized upon delivery and on-going royalty fees are generally recognized upon reports of new licenses issued. Revenue on sales to resellers is recognized when evidence of an end user arrangement exists and recorded net of related costs to the resellers. 25 Professional services revenue consists primarily of revenue received for assisting with the customization and implementation of our software, on-site support, and other consulting services. Many customers who license our software also enter into separate professional services arrangements with us. We always account for professional services separately from license revenue as professional services are considered essential to the functionality of the software based on the nature of our software products. Substantially all of our professional services arrangements that are billed on a time and materials basis are recognized as the services are performed. Contracts with fixed or not-to-exceed fees are recognized on a percentage-of-completion. If there is significant uncertainty about the project completion or receipt of payment for professional services, revenue is deferred until the uncertainty is sufficiently resolved. VSOE of fair value of consulting services is based upon stand-alone sales of those services. Payments received in advance of consulting services performed are deferred and recognized when the related services are performed. Work performed and expenses incurred in advance of invoicing are recorded as unbilled receivables. These amounts are billed in the subsequent month. Maintenance revenue consists of fees for providing software updates on a when and if available basis and technical support for software products (“post-contract customer support” or “PCS”). Maintenance revenue is recognized ratably over the term of the agreement. Hosting revenues are recognized in the month services are delivered. Payments received in advance of services performed are deferred. Allowances for estimated future returns and discounts are provided for upon recognition of revenue. Samy provides digital loyalty and marketing solutions that drives engagement between brick and mortar stores and consumers. Samy delivers consumer engagement on a Cost-Per-Acquisition (CPA) basis with the tools to create, manage and measure mobile commerce through its proprietary mobile CRM software. MobileBits generates revenue on a CPA basis.Samy CPA is defined as a user (depending on what category of ad they view) who subscribes to a branded mobile store within the Samy network, then selects an ad and clicks on an offer or coupon to learn more providing the user the ability to immediately purchase the offer in-store, in-app or save for later use. Share-Based Payments The Company estimates the fair value of each stock option or warrant award at the grant date by using the Black-Scholes option pricing model and common shares based on the last applicable market price of the Company’s common stock on the date of the share grant. The fair value determined represents the cost for the award and is recognized over the vesting period during which an employee or service provider is required to provide service in exchange for the award. As share-based compensation expense is recognized based on awards ultimately expected to vest, the Company reduces the expense for estimated forfeitures based on historical forfeiture rates. Previously recognized compensation costs may be adjusted to reflect the actual forfeiture rate for the entire award at the end of the vesting period. Excess tax benefits, if any, are recognized as an addition to paid-in capital. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Item 3. Quantitative and Qualitative Disclosures about Market Risk Smaller reporting companies are not required to provide this information. Item 4. Controls and Procedures Disclosure Controls and Procedures. Pursuant to Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended(“Exchange Act”), the Company carried out an evaluation, with the participation of the Company’s management, including the Company’s Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”) (the Company’s principal financial and accounting officer), of the effectiveness of the Company’s disclosure controls and procedures (as defined under Rule 13a-15(e) under the Exchange Act) as of the end of the period covered by this report. Based upon that evaluation, the Company’s CEO and CFO concluded that the Company’s disclosure controls and procedures are not effective as of the end of the period covered, that such that the information required to be disclosed in our “SEC” reports (i) is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms, and (ii) is accumulated and communicated to our management, including our CEO, as appropriate to allow timely decisions regarding required disclosure. Our CEO and CFO concluded, based on the evaluation of the effectiveness of the disclosure controls and procedures, that as of January 31, 2014, our disclosure controls and procedures were not effective due to the material weaknesses described in Management's Report on Internal Control over Financial Reporting as reported in our Form 10-K for the year ended October 31, 2013. Changes in Internal Controls over Financial Reporting There were no changes in our internal control over financial reporting that occurred during the fiscal quarter covered by this Quarterly report on Form 10-Q that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 26 PART II - OTHER INFORMATION Item 1. Legal Proceedings Majid Abai v. MobileBits Majid Abai, the former CEO of MobileBits Holdings Corporation, MobileBits Corporation and Pringo, Inc. (collectively the “MobileBits Companies”), entered into a written agreement which Mr. Abai alleged requires the MobileBits Companies to pay him severance compensation, reimburse certain of his expenses and furnish other consideration totaling $141,199 which includes $7,450 the Company is contesting. On or about October 3, 2012, Mr. Abai filed an action against the MobileBits Companies in the Superior Court of the State of California, West District, alleging that the MobileBits Companies breached this agreement. On April 22, 2013, the Company executed a final settlement agreement with Majid Abai that dismissed the above action, released the Company from all claims and obligated the Company to pay Mr. Abai $25,964. Of this amount, $5,964 was paid on April 24, 2013 and the remaining $20,000 is payable on the earlier of receipt of the $200,000 owed the Company on an existing investment agreement or $5,000 on the first of each month beginning on June 1, 2013 with a final payment due on September 1, 2013. Beginning May, 7, 2013, interest accrued on the unpaid balance at 10% per annum until the amount owed is paid in full. As of January 31, 2014 and October 31, 2013, the outstanding amount owed is $350 of accrued interest. 27 Majid Abai and the Abai Group, Inc v. MobileBits Holding Corporation On November 5, 2013, Majid Abai and the Abai Group, Inc. “Plaintiffs” served the Company with a summons and a complaint alleging claims for breach of his employment agreements.Plaintiffs seek to recover the sum of approximately $225,689 plus attorney fees, cost and prejudgment interest.On December 5, 2013, the Company filed a motion to dismiss the complaint.The hearing of the demurrer is scheduled for July 24, 2014. LOPAR, LLC; Michael Zeto and David Rippetoe v. Mobilebits Holding Corporation On September 30, 2013, LOPAR, LLC (“LOPAR”), Michael Zeto (“Zeto”) and David Rippetoe (“Rippetoe”)(collectively the “Proximus Plaintiffs”) filed an action with the Superior court of Fulton County, Georgia (the “Georgia Court”), C.A. File No. 2013-CV-237131 (the “Civil Action”). On December 5, 2013 and upon prior motion of the Proximus Plaintiffs, the Court in the Civil Action entered a Default Judgment against the Company: (i) directing it and its officers, agents, directors and all others acting in concert and participation with the Company to take all steps necessary to issue and effectuate the delivery of the following shares of Mobile bits stock within fourteen days from the date of entry of the Default Judgment: (a) 13,878,307 shares to LOPAR; (b) 3,064,805 shares to Zeto; and (c) 2,402,568 to Rippetoe; (ii) granting Proximus Plaintiffs jointly and severally, a monetary judgment of $44,470 in reasonable attorney's fees and expenses; and (iii) casting the costs of the Civil Action on the Company. The Company has filed motionsopposing the Default Judgment in the Superior Court and has also filed a Notice of Appeal on the Default Judgment to the Georgia Court of Appeals. Subsequently, the Proximus Plaintiffs have filed a Supersedeas Bond Motion seeking an order requiring the Company to post a supersedeas bond with respect to the monetary portion of the Default Judgment and a Contempt Motion seeking a judicial finding against the Company for non-delivery of the Company’s common stock shares as ordered by the Default Judgment. Bit By Bit Mobile LLC (“BBBM”), Bit By Bit Holdings LLC (“BBBH”), G Fley Investments LLC (“G Fley”) and SBV Holdings LLC v. MobileBits Holdings Corporation On January 31, 2014, Bit By Bit Mobile LLC (“BBBM”), Bit By Bit Holdings LLC (“BBBH”), G Fley Investments LLC (“G Fley”) and SBV Holdings LLC (“SBV”) (collectively the “Plaintiffs”) filed an action with the District Court of Eastern New York (the “New York Court”), C.A File No. 2014-CV-00678 (the “Civil Action”). The action against the Company alleges breach of certain contracts, unjust enrichment, fraud, misappropriation/conversion and breach of fiduciary duty. Plaintiffs seek to recover unspecified damages punitive damages, attorneys’ fees, other costs as well as ownership and title of intellectual property. The Company believes the action has no merit and intends to contest this action as well as countersue for unpaid amounts owing the Company. Item 1A. Risk Factors Smaller reporting companies are not required to provide this information. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds For the three months ended January 31, 2014, the Company issued 9,951,000 shares of its commons stock to investors in exchange for net proceeds of $690,400. The issuance and sale of common stock was an unregistered sale of securities issued in reliance on the exemption under Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”), and Regulation S of the Securities Act. 28 Item 3. Defaults Upon Senior Securities None. Item 4. Mine Safety Disclosures Not Applicable. Item 5. Other Information None. Item 6. Exhibits Certification of Principal Executive Officer of the Registrant pursuant to 18 U.S.C. 1350 as adoptedpursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of the Principal Financial Officer of the Registrant pursuant to 18 U.S.C. 1350 as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Principal Executive Officer of the Registrant pursuant to 18 U.S.C. 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of Principal Financial Officer of the Registrant pursuant to 18 U.S.C. 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS ** XBRL Instance Document 101.SCH ** XBRL Taxonomy Schema 101.CAL ** XBRL Taxonomy Calculation Linkbase 101.DEF ** XBRL Taxonomy Definition Linkbase 101.LAB ** XBRL Taxonomy Label Linkbase 101.PRE ** XBRL Taxonomy Presentation Linkbase ** Furnished herewith. XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. In accordance with SEC Release 33-8238, Exhibit 32.1 is being furnished and not filed. 29 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MOBILEBITS HOLDINGS CORPORATION Date: March17, 2014 By: /s/ Walter Kostiuk Walter Kostiuk President (Duly Authorized Officer and Principal Executive Officer) 30
